DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8 and 10-20 have been examined.Claims 7 and 9 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diana Lin, Reg. No. 68,388, on 06/21/2022.
The application has been amended as follows (where Claim 10 and Claim 12 of the 03/31/2022 claims are amended as follows): 

10. A method for processing requests for vehicular data, comprising, at a processing system:
• transmitting a resource request, using a resource access token stored by the
processing system, for a first vehicle parameter to a first vehicle resource;
• in response to receiving a first value, sampled by a first vehicle, for the first vehicle parameter, storing the first value in association with an identifier identifying the first vehicle, in an Original Equipment Manufacturer (OEM) database;
• determining higher-level vehicle data from a set of data stored in the OEM database;
• storing the higher-level vehicle data in a standardized format;
• in response to receiving a system access request from a third-party application:
• verifying the third-party application; and
• transmitting an access token to the third-party application;
• receiving a vehicle request, comprising the access token, from the third-party
application;
• after verifying the access token received from the third-party application, sending a set of vehicle data from the higher-level vehicle data to the third-party application.

12. The method of Claim 10, further comprising:

• converting the vehicle request to an OEM-specific request in a format specific to the OEM database, wherein the set of vehicle data comprises data from the OEM database satisfying the OEM-specific request.

Allowable Subject Matter
Claims 1-6, 8 and 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has determined that the 03/31/2022 claims in view of the Examiner’s Amendment above have changed the claims to no longer be directed to an abstract idea. Specifically, the claims require the use of access tokens that are transmitted between systems and to storing data in a standardized format, where transmitting access tokens and sending access tokens to verify requests and authorize communications or authorize the transmission of data are steps that are not practically performed in the mind, as clearly a person cannot mentally transmit access tokens between systems. Furthermore, the storing of data in a standardized format indicates the use of a computer system arranging or manipulating data to be stored in a certain format and then providing this data in response to a request using an access token are steps that are not practical to perform in the mind.
Regarding the rejections under 35 U.S.C. 112(a), the subject matter that necessitated these rejections has been deleted from the claims, rendering these rejections moot.
Regarding the rejections under 35 U.S.C. 112(b), the 03/31/2022 amendments to the claims in addition to the Examiner’s Amendments above have corrected the issues of clarity, as the claims now recite subject matter that is clear and supported by the disclosure, which renders these rejections moot.
Regarding the rejection under 35 U.S.C. 112(d), Claim 7 has been cancelled, which renders this rejection moot.
Regarding the rejections under 35 U.S.C. 102 and 103, the closest prior art of record is Madhok et al. (2014/0189888) and Akiyama et al. (2014/0298030).
With respect to Claim 1, Madhok et al. teaches storing vehicle data as unified vehicle and driver data in a database, and teaches receiving a “first value sampled by a first vehicle” as sending vehicle-based Distributed Shared Data Object to a vehicle dealer and OEM whenever the vehicle detects an abnormality with the operation or status of the vehicle” (Madhok et al.; see P[0026]), and teaches transmitting a secure access token to a requesting endpoint, which the requesting endpoint can retain and use to access shared data of a vehicle (Madhok et al.; see P[0083]), where the requesting endpoint is equivalent to a “third-party”.
With respect to Claim 10, Madhok et al. teaches the majority of the claim but does not expressly recite “transmitting a resource request for a first vehicle parameter to a first vehicle resource”, however, this limitation is rendered obvious by Akiyama et al., who teaches an automotive electronic control unit that transmits various information to a system in response to a data transmission request from the system (Akiyama et al.; see P[0464]).
However, with respect to the 03/31/2022 claim amendments of Claims 1 and 10, the prior art taken either alone or in combination fails to teach or render obvious the claimed “receiving a first value for a first vehicle parameter from a first vehicle resource using a resource access token for the first vehicle resource that is stored by the processing system, the first value sampled by a first vehicle”. Madhok et al. teaches the equivalent of a system that sends a “third-party” being an access token which the “third-party” may then use to access vehicle data stored in a database, Madhok et al. does not teach that the same system uses a “resource access token” that is stored at the system to receive vehicle data or a “first vehicle parameter” as claimed. The Examiner notes that while this may appear to be simply applying the teachings of Madhok et al. to communications between a vehicle and a database system in addition to a requesting endpoint and the database system, the Examiner could not find a motivation in the prior art to modify Madhok et al. to teach the amended limitations directed to the “resource access token”. Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662